DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 7, recites “one pin” which is indefinite because it is unclear if the one pin is a part of the plurality of pins or a separate structural element.  Is the Applicant trying to claim --one pin of the plurality of pins--?
Claim 2 recites the limitation "the side surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 discloses two side surfaces, but the Applicant has not previously singled out a specific one of the two side surfaces.
Claim 3 recites the limitation "the journal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 discloses a plurality of journals, but the Applicant has not previously singled out a specific one of the plurality of journals.
Claim 3 recites the limitation "the side surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 discloses two side surfaces, but the Applicant has not previously singled out a specific one of the two side surfaces.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabe et al. (JP 2006-131927 A; see Applicant provided machine translation).
Regarding claim 1, Yabe et al. discloses a crankshaft (see Figure 10) for a reciprocating engine, the crankshaft comprising:
a plurality of journals (shown below) which are disposed coaxially with a rotational center of the crankshaft;
a plurality of pins (shown below) which are decentered with respect to the plurality of journals; and
a plurality of crank arms (shown below) which are each disposed between one journal and one pin, and join the one journal with the one pin, wherein
one or more of the crank arms integrally include a counterweight (shown below) including two side surfaces (any two side surfaces of the counterweight(s) shown below) each of which is provided with a quenched layer (the entirety of the crankshaft is quenched therefore the two side surfaces of the counterweight are quenched; see Paragraph 0002).

    PNG
    media_image1.png
    833
    555
    media_image1.png
    Greyscale

Annotated Figure 10 of Yabe et al. (JP 2006-131927 A) 
Regarding claim 2, Yabe et al. discloses that the quenched layer is provided in a whole area of the side surface of the counterweight (the entirety of the crankshaft is quenched therefore the whole area of the counterweight is quenched).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 3 and 4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al. (JP 2006-131927 A; see Applicant provided machine translation) in view of Yoshino et al. (WO 2015/190117 A1; see provided machine translation).
Regarding claim 3, Yabe et al. discloses that the counterweight further includes:
a bottom surface (the portion of each counterweight that extends furthest away from C as shown above), and a length of the quenched layer in a longitudinal direction of the side surface (the length of one of the side surfaces).
Yabe et al. does not disclose that the bottom surface has an arc-shape centered on an axial centerline of the journals, and connecting the two side surfaces, and wherein when a radius of the bottom surface is defined as Rcwt, and a radius of a thrust of the journal is defined as Rjt, the length of the quenched layer in a longitudinal direction of the side surface is 0.5 times or more of (Rcwt-Rjt).
Yoshino et al. teaches a counterweight (A1) having a bottom surface (the bottom curve in Figure 1B) that has an arc-shaped (see Figure 1B) centered on an axial centerline (CL) of journals (J1-J5), and connecting two side surfaces (the left and right sides of A1 in Figure 1A), a radius (the radius of the curved bottom surface in Figure 1B) of the bottom surface, a radius (the radius of JT) of a thrust (JT) of the journal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crankshaft of Yabe et al. to have the bottom surface to have arc-shape centered on an axial centerline of the 
Regarding claim 4, Yabe et al. in view of Yoshino et al. discloses that the quenched layer is provided in a region closer to the thrust in the side surface of the counterweight (the entirety of the crankshaft is quenched thus meeting the claim limitation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimura et al. (US 10,890,208 B2) has a claim 3 that appears to be identical to the claim 3 in the current application.
Gabilondo et al. (US 10,138,528 B2) discloses a system for hardening a crankshaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656